DETAILED ACTION
Response to Amendment
Claim 7 is amended. 
Claims 2-6 and 8 are cancelled. 
Claims 1 and 7 are pending. 

Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious receive a reflection of a spot from a scenery illuminated by a periodically pulsed pattern of spots, said periodically pulsed pattern comprising in alternation an illuminated phase and a non-illuminated phase accumulate in said pixel a charge in proportion to a first quantity of incident light, received in a photosensitive element of said pixel while detecting said spot during a predetermined amount of time; and decrease said charge in proportion to a second quantity of incident light received during said predetermined amount of time in absence of said spot; wherein said second quantity of incident light comprises light received in said photosensitive element of said pixel during said predetermined amount of time in said non- illuminated phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645